UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1569



PHYLLIS STREET,

                                              Plaintiff - Appellant,

          versus


VERIZON SOUTH, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:04-cv-01400-CMH)


Submitted:   November 16, 2007         Decided:     December 14, 2007


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phyllis Street, Appellant Pro Se.      Jonathan P. Harmon, Robyn
Suzanne Gray, MCGUIREWOODS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Phyllis Street appeals the district court’s order denying

relief   on    her   motion    for   reconsideration.       If    a    motion   for

reconsideration is filed outside of the ten-day window required for

a Fed. R. Civ. P. 59(e) motion, it should be treated as a Fed. R.

Civ. P. 60(b) motion.         See In re Burnley, 988 F.2d 1, 2-3 (4th Cir.

1992).    A motion for reconsideration under Rule 60(b) does not

bring up for review the merits of the underlying substantive

judgment, nor does it toll the period for filing an appeal of the

underlying judgment.          Browder v. Dir., Dep’t of Corr., 434 U.S.
257, 263 n.7 (1978).        We review the denial of a Rule 60(b) motion

for abuse of discretion.          See United States v. Holland, 214 F.3d
523, 527 (4th Cir. 2000).

              Street’s motion, filed more than fifteen months after

final    judgment,    was     grounded   in   allegations    of       mistake   and

misrepresentation.      A Rule 60(b) motion on those grounds shall be

made within a reasonable time and not more than one year after

judgment was entered.          See Fed. R. Civ. P. 60(b)(1), (3).                We

therefore find Street’s motion was untimely, and we affirm the

district court’s denial of the motion.              See Street v. Verizon

South, Inc., No. 1:04-cv-01400 (E.D. Va. filed May 10, 2007;

entered May 15, 2007).*        We dispense with oral argument because the


     *
      We note that Street did not timely appeal the district
court’s orders entered on December 20, 2005, and January 23, 2006,
so those orders are not before us to review.

                                      - 2 -
facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 3 -